                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 MARY COLEEN CASSIDY,

               Plaintiff,

        v.                                              No. 18-00874-CV- NKL

 MEDICAL DIAGNOSTIC
 LABORATORIES, LLC,

               Defendant.

                                           ORDER
       Defendant Medical Diagnostic Laboratories, LLC moves to dismiss for failure to state a

claim upon which relief can be granted Counts III and IV of plaintiff Mary Coleen Cassidy’s

petition for damages. The motion to dismiss, which is unopposed, is granted for the reasons

discussed below.


  I.   RELEVANT BACKGROUND

       Cassidy is a resident of Missouri. Petition (Doc. 1-1), ¶ 1. She alleges that she worked

for Medical Diagnostic as an account manager responsible for accounts in Kansas, Missouri, and,

later, Oklahoma. Id., ¶¶ 22, 24. Medical Diagnostic is headquartered in New Jersey. Doc. 4, p.

4; see also Petition, ¶ 2. However, Cassidy does not allege that she ever worked in New Jersey.

See, generally, Petition. Nonetheless, Cassidy has asserted claims for age discrimination and

retaliation under not only the federal Age Discrimination in Employment Act, but also under the

New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et seq. (“NJLAD”). See Petition, ¶¶ 85,

89. Medical Diagnostic seeks dismissal of the NJLAD claims.
    II.   DISCUSSION

          Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a pleading for

failure to state a claim upon which relief can be granted. As a matter of law, Cassidy has failed to

state a claim under the New Jersey law she invokes.

          “New Jersey courts have consistently applied the law of the state of employment to claims

of workplace discrimination, and therefore only apply the NJLAD if the claimant was employed

in New Jersey.” Peikin v. Kimmel & Silverman, P.C., 576 F. Supp. 2d 654, 657 (D.N.J. 2008)

(quotation marks and citation omitted) (holding that NJLAD did not apply to Pennsylvania resident

employed by a Pennsylvania company with a New Jersey office, despite the fact that she spent

four out of five days each week in New Jersey and her work centered on New Jersey clients and

cases 90% of the time); Satz v. Taipina, No. 01-5921, 2003 WL 22207205, at *1, *18 (D.N.J. Apr.

15, 2003) (concluding that Pennsylvania resident who worked “exclusively” in Pennsylvania and

Delaware “may not assert the NJLAD against defendants,” despite the fact that defendants had

offices in New Jersey, “because plaintiff was not employed in New Jersey as required by New

Jersey law”), aff’d, 122 F. App’x 598 (3d Cir. 2005); Buccilli v. Timby, Brown & Timbly, 660 A.2d

1261, 1263 (N.J. App. Div. 1995) (holding that New Jersey substantive law did not govern

plaintiff’s employment because she “worked exclusively” in Pennsylvania and “the conduct which

she alleges was unlawful occurred there”).

          Because Plaintiff has not alleged that she worked in New Jersey, she fails to state a claim

for relief under the NJLAD.




                                                   2
 
III.   CONCLUSION

       For the reasons discussed above, Defendant’s unopposed motion to dismiss the NJLAD

claims is granted. Claims III and IV are dismissed without prejudice.



                                                    /s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge
Dated: November 29, 2018
Jefferson City, Missouri
